 1

 2   S EV E NT H F LO O R C A M ELB A CK E SP LA NA DE I I
     2 5 2 5 E. CAM E LB ACK RO A D
 3
     PH O E N IX, A RI ZO N A 8 5 0 1 6
 4   T E L EPH O N E: ( 6 0 2 ) 2 5 5 - 6 0 0 0
     FAC S IM IL E: ( 6 0 2 ) 2 5 5 - 0 1 9 2
 5
     Mark S. Bosco
 6   State Bar No. 010167
     Leonard J. McDonald
 7   State Bar No. 014228
     ljm@tblaw.com
 8   Attorneys for Secured Creditor
 9   19-03556
10                       IN THE UNITED STATES BANKRUPTCY COURT
11                                  FOR THE DISTRICT OF ARIZONA
12

13   IN RE:                                                                   Chapter 13
14
     Patrick William Shelton and Susan Ann Shelton                  Case No. 2:19-bk-11147-BKM
15
                 Debtors.                                      OBJECTION TO CHAPTER 13 PLAN
16   _______________________________________
     JPMorgan Chase Bank, National Association                     IN RE: Real Property Located at
                                                                         5006 E Nisbet Rd
17
                                                                       Scottsdale, AZ 85254
                     Secured Creditor,
18            vs.
19
     Patrick William Shelton and Susan Ann Shelton,
20   Debtors; Russell Brown, Trustee.

21                   Respondents.

22

23            JPMorgan Chase Bank, National Association, a secured creditor, by its attorneys, TIFFANY &

24   BOSCO, P.A., hereby objects to the proposed Chapter 13 Plan filed by the Debtor for the following reason:

25            The Chapter 13 Plan does not adequately provide for repayment of arrearages owed to JPMorgan

26   Chase Bank, National Association in the approximate amount of $2,046.18. JPMorgan Chase Bank,




     Case 2:19-bk-11147-BKM          Doc 27 Filed 09/25/19 Entered 09/25/19 11:14:34              Desc
                                      Main Document    Page 1 of 2
 1   National Association is in the process of filing a Proof of Claim. JPMorgan Chase Bank, National
 2   Association requests that the arrearages be paid through the Plan.
 3          WHEREFORE, Secured Creditor prays as follows:
 4              1. That confirmation of the proposed Chapter 13 Plan be denied;
 5              2. For attorney’s fees and costs incurred herein;
 6              3. For such other and further relief as this Court deems just and proper.
 7          DATED this 25th day of September, 2019.

 8                                                         Respectfully submitted,
 9
                                                           TIFFANY & BOSCO, P.A.

10                                                         BY: /s/ LJM #014228
                                                                Mark S. Bosco
11                                                              Leonard J. McDonald
                                                                Attorneys for Secured Creditor
12   COPY of the foregoing mailed
     September 25, 2019 to:
13

14   Patrick William Shelton and Susan Ann Shelton
     5006 E. Nisbet Road
15   Scottsdale, AZ 85254
     Debtors
16
     Thomas Adams Mcavity
17
     4742 N. 24th Street
18   #300
     Phoenix, AZ 85016
19   Attorney for Debtors

20   Russell Brown
     3838 North Central Avenue
21
     Suite 800
22
     Phoenix, AZ 85012-1965
     Trustee
23
     By: Jody Wilkens
24

25

26




     Case 2:19-bk-11147-BKM          Doc 27 Filed 09/25/19 Entered 09/25/19 11:14:34             Desc
                                      Main Document    Page 2 of 2
